Citation Nr: 1143443	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  07-32 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN), to include as secondary to diabetes mellitus, type II(DM). 

2.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity (LUE) carpal tunnel syndrome (CTS). 

3.  Entitlement to service connection for a kidney disorder, to include as due to herbicide exposure. 


REPRESENTATION

Veteran (Appellant) represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied service connection HTN, to include as secondary to DM.  The RO also granted service connection for LUE CTS and assigned an initial 10 percent disability rating, effective June 1, 2006.  The Veteran appealed the RO's denial of service connection for HTN and the initial 10 percent rating assigned to the service-connected LUE CTS to the Board.  

In September 2008, the appellant testified before the undersigned Veterans Law Judge at the Jackson, Mississippi RO.  A copy of the hearing transcript is of record. At the time of the hearing, the appellant submitted additional evidence in support of his claim. He specifically waived agency of original jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2011). 

In an April 2009 decision, the Board, in part, denied service connection for HTN, to include as secondary to DM and an initial evaluation in excess of 10 percent for LUE CTS.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued a Memorandum Decision wherein it vacated and remanded the matters on appeal to the Board for readjudication and compliance with its decision. 

As noted in the Court's March 2011 Memorandum Decision, in its April 2009 decision, the Board also denied service connection for erectile dysfunction (ED), to include as secondary to DM, an eye disability, including glaucoma, and the loss of taste and smell, to include as secondary to DM.  

While the Veteran's appeal was pending at the Court, the RO granted service connection for ED as secondary to the service-connected DM in a January 2011 rating action.  The RO assigned an initial noncompensable rating to this disability, effective June 7, 2010.  As the Veteran has not disagreed with the initial noncompensable evaluation or the effective date of June 7, 2010, the above-cited issue is no longer before the Board for appellate consideration.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997). 

The Veteran did not raise any allegation of error with regard to the claims for service connection for an eye disability, including glaucoma, and the loss of taste and smell, to include as secondary to DM.  Thus, the Court considered these matters abandoned on appeal.  Thus, the only issues remaining for appellate review stemming from the appealed October 2006 rating action are those listed on the title page. 

Regarding the claim for service connection for a kidney disorder, to include as secondary to Agent Orange (herbicide)exposure, this issue stems from the Veteran's timely notice of disagreement (NOD) in October 2006 with the RO's November 2005 denial of entitlement to service connection for right renal mass, status-post right partial nephrectomy.  During a January 2007 RO hearing, the Veteran testified that his kidney disease was secondary to herbicide exposure.  Therefore, based on the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding this issue to the AOJ for the issuance of a Statement of the Case (SOC). 

The issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection an eye disability and a disability manifested by loss of taste and smell have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  
The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Concerning the claim for service connection for hypertension, the Court held in its March 2011 Memorandum Decision that the Board erred when it relied on the June 2006 VA examiner's single conclusory statement that the Veteran "has essential hypertension which is not caused by his [DM]."  The Court stated that the June 2006 VA examiner provided no analysis or rationale for his conclusion that the Veteran's DM did not cause his hypertension.  Thus, the Court held that the June 2006 VA examiner's opinion was not entitled to any probative weight and the Board's reliance on the report was clearly erroneous.  (See Court's March 2011 Memorandum Decision, citing Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008)).  Thus, in accordance with the above-cited Order, the Board finds that the Veteran should be afforded another VA examination, as outlined in more detail below, to determine the etiology of his HTN to include its etiological relationship, if any, to the service-connected DM.

Concerning the claims on appeal, since the Court's Order, the Board received treatment reports, dated in June 2009 to May 2010, prepared St. Dominic-Jackson Memorial Hospital.  In an August 2011 statement to the Board, the Veteran did not waive RO consideration of this evidence, but rather, in an August 2011 statement to the Board, specifically requested that his case be remanded to the RO for consideration of the newly associated evidence.  Accordingly, because pertinent evidence was received after the July 2008 Supplemental Statement of the Case and because the Veteran did not waive RO consideration of this evidence, a remand is required in this case.  See 38 C.F.R. § 20.1304(c)(2011). 

Finally, as a matter of jurisdiction, the Veteran filed a timely NOD in October 2006 with the RO's November 2005 denial of entitlement to service connection for right renal mass, status-post right partial nephrectomy.  During a January 2007 RO hearing, the Veteran testified that his kidney disease was secondary to herbicide exposure.  The RO, however, has not issued a SOC addressing the issue of entitlement to service connection for a kidney disorder, to include as secondary to herbicide exposure.  In a January 2011 rating action, the RO found that new and material evidence had not been received to reopen a previously denied claim for service connection for a kidney disorder.  This rating action, however, is null and void with respect to the above-cited issue because the Veteran had not been issued a SOC after he filed a timely NOD in October 2006.  In light of the present procedural posture of this issue, the Board is obligated to remand the issue for proper development, to include issuance of a SOC that addresses the issue of entitlement to service connection for a kidney disorder, to include as due to herbicide exposure.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Copies of updates treatment records should be obtained and added to the claims folder

2.  Schedule the Veteran for a VA examination by an appropriate health care specialist to determine the nature and etiology of his hypertension (HTN).  The following considerations will govern the examination: The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. The examiner must indicate that a review of the claims folder was made.  The examiner must respond to the following questions and provide a full statement of the basis for the conclusions reached:

(i)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's HTN is of service onset or otherwise related thereto, to include whether it was present within one year of service discharge?
   
(ii)  If the Veteran's HTN is not found to be at least as likely as not related to his period of active military service on a direct or presumptive basis, the examiner should indicate whether it is at least as likely as not (50 percent or greater degree of probability) that it was caused by or permanently aggravated by the service-connected DM.  If it is determined that the Veteran's HTN was aggravated (i.e., permanently worsened) by the service-connected diabetes mellitus (DM), the examiner should identify the percentage of disability which is attributable to the aggravation, if possible. 
   
The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
   
In formulating the above-cited opinion, the examiner is requested to comment on the June 2006 VA examiner's opinion that the Veteran's DM did not cause his HTN.  

c.  In all conclusions, the reviewer/examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Issue a Statement of the Case that addresses the issue of entitlement to service connection for a kidney disorder, to include as secondary to herbicide exposure.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal in this matter if the Veteran wishes to complete an appeal from that determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

4.  Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (2011) (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

5.  Thereafter, the RO/AMC will consider all of the evidence of record and re-adjudicate the Veteran's claims of entitlement to service connection for HTN, to include as secondary to the service-connected DM, and an initial rating in excess of 10 percent for LUE CTS.  Readjudication of the claim of entitlement to an initial rating in excess of 10 percent for LUE CTS, should include the consideration of staged ratings, if warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC") that addresses all evidence since the July 2008 SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

